Citation Nr: 0708550	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-12 065	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a dental condition for 
disability compensation purposes.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to October 
1952.  The veteran also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In June 2006, the veteran testified during 
a hearing before RO personnel.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  

During the above-noted hearing, the veteran appears to claim 
that he should be eligible for outpatient dental treatment 
for the purpose of periodic relining and repair of his 
dentures.  The veteran contends that his need for dentures is 
the result of improper dental treatment in service and is 
thus service related.  The Board infers from the veteran's 
testimony a claim of service connection for a dental disorder 
for the purpose of obtaining VA outpatient dental treatment.  
This claim is referred to the RO for additional referral to 
the appropriate VHA (Veterans Hospital Administration) 
medical facility.  See 38 C.F.R. § 17.161 (2006).  


FINDING OF FACT

The veteran's dental condition is not manifested by 
impairment of the mandible (low jaw), loss of a portion of 
the ramus, and/or loss of a portion of the maxilla (upper 
jaw); or are any lost teeth due to loss of substance of body 
of maxilla or mandible. 




CONCLUSION OF LAW

The criteria for service connection for a dental condition 
for disability compensation purposes are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.381, 4.150 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through an October 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the veteran was provided notice regarding the 
establishment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file and the veteran has submitted written 
argument and testified in support of his claim.  The veteran 
submitted a medical release form (VA Form 21-4142) in October 
2004 and requested that the RO obtain dental records from 
private dentists, as well as the military hospital at Offutt 
Air Force Base in Nebraska.  The RO has made no attempt to 
obtain the identified records.  

In this case, the veteran is not alleging that his claimed 
dental condition is one of the types of dental and/or oral 
conditions listed under 38 C.F.R. § 4.150 for which 
compensation may be paid.  In this regard, the veteran has 
testified that he does not suffer from jaw problems or 
associated bone loss, and has not otherwise reported 
treatment for any such conditions.  Thus, a remand to obtain 
the identified records would serve no useful purpose and is 
not warranted. The veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  (This issue-entitlement to service 
connection for treatment purposes-is not before the Board.)

The veteran claims that he was the recipient of improper 
dental treatment in service.  As a result, he underwent a 
number of dental procedures to correct problems with his 
teeth and lost a number of his natural teeth.  He reportedly 
now has no natural teeth and uses dentures.  He seeks VA 
disability compensation so that he can pay to have his 
dentures relined and repaired as necessary.  A June 1954 
dental rating sheet reflects that a number of the veteran's 
teeth were apparently service connected for outpatient 
treatment purposes only.  During his June 2006 hearing, the 
veteran testified that he had undergone a number of 
restorative procedures on his teeth since service, to include 
undergoing root canal procedures.  The veteran further 
testified that he had not suffered from any jaw problem or 
associated bone loss, nor did he experience trauma to his 
teeth in service.  

With respect to the veteran's current claim, the Board finds 
there is no basis for award of service-connected disability 
compensation for a dental condition.  Here, the veteran's 
sole contention, as noted above, is that he be awarded 
disability compensation to cover the cost of relining and 
repairing, as necessary, his dentures.  He is not claiming 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla due to service, nor is he 
claiming that any loss of teeth were the result of loss of 
substance of maxilla or mandible.  38 C.F.R. § 4.150.  The 
regulations do not provide disability compensation for a 
dental condition other than those found under 38 C.F.R. 
§ 4.150.  38 C.F.R. § 3.381.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental condition for disability compensation purposes.  The 
veteran's claimed condition does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).   



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a dental condition for disability 
compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


